DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,540,210 [hereinafter USPN10540210].

As to claim 1, USPN10540210 teaches a computer implemented method, the method comprising:
assigning response codes to computing resources (claim 1, line 3);
determining whether an application instance has properly used computing resources to process a workload request, wherein the determination is based on one or more characteristics of the workload request to be processed (claim 1, lines 4-8);
determining whether the application instance is operating properly, based on the determining of whether the application instance has properly used computing resources based on whether the computing resources have been accessed by the application instance a sufficient number of times (claim 1, lines 9-14); and
based on the determination that the application is not operating properly, initiating an action to prevent the application instance from improperly processing workload request (claim 1, lines 15-18).
As to claim 2, see claim 2 of USPN10540210.
As to claim 4, see claim 3 of USPN10540210.
As to claim 5, see claim 4 of USPN10540210.
As to claim 6, see claim 5 of USPN10540210.
As to claim 7, see claim 6 of USPN10540210.

As to claim 8, USPN10540210 teaches a computer system comprising:
a memory (claim 7, line 2); and
a processor system communicatively coupled to the memory (claim 7, lines 3-4);
the processor system configured to perform a method comprising: (claim 7, lines 5-6)
assigning response codes to computing resources (claim 7, line 7);
determining whether an application instance has properly used computing resources to process a workload request, wherein the determination is based on one or more characteristics of the workload request to be processed (claim 7, lines 8-12);
determining whether the application instance is operating properly, based on the determining of whether the application instance has properly used computing resources based on whether the computing resources have been accessed by the application instance a sufficient number of times (claim 7, lines 13-18); and
based on the determination that the application is not operating properly, initiating an action to prevent the application instance from improperly processing workload request (claim 7, lines 19-22).
As to claim 9, see claim 8 of USPN10540210.
As to claim 11, see claim 9 of USPN10540210.
As to claim 12, see claim 10 of USPN10540210.
As to claim 13, see claim 11 of USPN10540210.
As to claim 14, see claim 12 of USPN10540210.

As to claim 15, USPN10540210 teaches a computer program product comprising:
a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions readable by a processor system to cause the processor system to perform a method comprising: (claim 13, lines 2-7)
assigning response codes to computing resources (claim 13, line 8);
determining whether an application instance has properly used computing resources to process a workload request, wherein the determination is based on one or more characteristics of the workload request to be processed (claim 13, lines 9-13);
determining whether the application instance is operating properly, based on the determining of whether the application instance has properly used computing resources based on whether the computing resources have been accessed by the application instance a sufficient number of times (claim 13, lines 14-19); and
based on the determination that the application is not operating properly, initiating an action to prevent the application instance from improperly processing workload request (claim 13, lines 20-23).
As to claim 16, see claim 14 of USPN10540210.
As to claim 18, see claim 15 of USPN10540210.
As to claim 19, see claim 16 of USPN10540210.
As to claim 20, see claim 17 of USPN10540210.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirota et al. (US 8,321,558 B1) in view of Antonelli et al. (US 9,824,210 B2) further in view of Hwang (US 2015/0149393 A1) – all references are cited in the IDS dated 11/12/2019.

As to claim 1, Sirota teaches a computer implemented method, the method comprising:
determining whether an application instance has properly used computing resources to process a workload request (the dynamic monitoring may include automatically gathering information about various types of resource usage by the distributed execution of a program … detecting when usage of particular computing resources rises above predefined thresholds ... lack of available computing resources; col. 3, lines 27-62 and user requests; col. 8, lines 29-67), wherein the determination is based on one or more characteristics of the workload request to be processed (managing the initial configuration to be used in the execution of an indicated program, including using configuration parameters such as a quantity of computing nodes and/or other measures of computing resources to be used for the executing; col. 5, lines 29-33 and line 59 – 67);
determining whether the application instance is operating properly, based on the determining of whether the application instance has properly used computing resources (determining whether the execution of one or more programs by the DPE service is contributing to a bottleneck with respect to access of one or more types of computing resources for other programs, such as for other programs of the DPE service. Such bottleneck detection may be performed in various manners, including by detecting when usage of particular computing resources rises above predefined threshold; col. 3, lines 51-62); and
based on the determination that the application is not operating properly, initiating an action to prevent the application instance from improperly processing workload requests (modifying/adding/removing computing node of cluster being used for distributed execution of the program, adjusting resources usage by the distributed program execution in manners other than by expanding or shrinking the cluster of computing resource … directly interacting with the indicated program to indicate a change in resource usage limits; col. 4, lines 4-67).
Sirota does not teach assigning response codes to computing resources, determining of whether the application instance has properly used computing resources based on whether the computing resources have been accessed by the application instance a sufficient number of times, and initiating an action to prevent the application instance from improperly processing workload requests.
However, Sirota teaches there are multiple embodiments to determine whether the application instance has properly used computing resources (col. 3, lines 27-65).
Antonelli teaches measuring and monitoring usage of resources of a device by application(s) running on the device by keeping track number of times the application(s) makes use of a resource (col. 10, lines 24-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Antonelli to the system of Sirota, thus, the system of Sirota could have an additional method to determining whether the application instance has properly used computing resources, and also allow users aware of the quantity and quality of data stored in the resources, which could be used to improve the security of the data/resource.
Hwang teaches assigning response codes to computing resources, and initiating an action to prevent the application instance from improperly processing workload requests (paragraphs [0035], [0029]-[0030]). It would have been obvious to one of ordinary skill in the art before the effective filed date of the claimed invention to apply the teaching of Hwang to the system of Sirota because Hwang teaches a method for monitoring a computer system to predict failed or degraded operational states and response with an alarm or corrective action to take effect before a predicted difficulty impacts computer system performance (abstract and paragraph [0034]).

As to claim 2, Sirota teaches wherein determining whether an application instance has properly used computing resources comprises configuring a computing policy to determine whether the application instance has properly used computing resources (managing the initial configuration to be used in the execution of an indicated program, including using configuration parameters such as a quantity of computing nodes and/or other measures of computing resources to be used for the executing; col. 5, lines 29-33 and line 59 – 67).

As to claim 3, Sirota teaches wherein the one or more characteristics of the workload request includes one or more policies (col. 5, lines 29-33, col. 5, line 59 – col. 6, line16).

As to claim 4, Sirota teaches wherein the computing resources comprise database resources and/or memory resources (amount of non-volatile storage used, disk I/O capacity, memory used; col. 3, lines 34-50).

As to claim 5, Sirota teaches wherein initiating the action comprises initiating an action that disables the application instance (terminating or temporarily suspending execution of the program; col. 2, lines 36-37).

As to claim 6, Sirota teaches wherein the application instance receives the workload request from a source that is shared by other application instances (col. 7, lines 44-65).

As to claim 7, Sirota as modified by Hwang teaches if accessing the computing resource is of low importance, the action to prevent the application instance from improperly processing workload requests is not initiated until additional conditions are satisfied (col. 2, lines 30-39, col. 6, lines 1-41 and col. 17, line 48 – col. 18, line 21) and (see Hwang: paragraph [0035]).

As to claim 8, see rejection of claim 1 above. 
Sirota further teaches a computer system comprising a memory, a processor system communicatively coupled to the memory (col. 8, lines 5-17).

As to claims 9-14, see rejections of claims 2-7 above, respectively.

As to claim 15, it is the same as the method claim 1 above except this is a computer program product claim, and is rejected under the same ground of rejection.

As to claims 16-20, see rejections of claims 2-6 above, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 12, 2021